DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claim 1:
In line 1, “MITM” should be --Main in the Middle (MITM)--.
In claim 3:
In line 2, “CMTS” should be -- Cable Modem Termination System (CMTS)--.
In line 3, “PDN” should be -- Public Data Network (PDN)--.
In claim 5:
In line 3, “MIMO” should be -- Multiple Input Multiple Output (MIMO)--.
In claim 13:
In line 3, “MITM” should be --Main in the Middle (MITM)--.
In claim 15:
In line 7, “SSID” should be – same service set identifier (SSID)--.
In claim 17:
In line 1, “MITM” should be --Main in the Middle (MITM)--.
In claim 20:
In line 8, “SSID” should be – same service set identifier (SSID)--.
Specification
The abstract of the disclosure is objected to on account of minor informalities. All acronyms should be spell ed out at their first instance.	Correction is required.  See MPEP § 608.01(b). Appropriate correction is required. 

Allowable Subject Matter
Claims 1-20 will be allowed when the objections set forth in sections 2 and 3 of this office action are addressed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 13 and 17 are drawn to a method, non-transitory computer readable  medium having a plurality of non- transitory instructions executable with a processor and a system for using multiple radio data streams to thwart MITM transmissions. Broadcasting a quantity of multiple radio data streams that form a single data transmission; dividing the single data transmission into the quantity of multiple radio data streams; and transmitting the multiple radio data streams to a station through spatially separated radios such that when the station receives an incorrect quantity of radio data streams or spatially uniform radio data streams the station rejects the multiple radio data streams as comprising a MITM transmission. Vaughn (US 8484460 B1) discloses identifying and tackling MITM attacks based on authentication certificates. Li et al. (US 20160142158 A1) discloses a wireless MIMO network with an interference mitigation method based on number of data streams. However, prior art of record fails to disclose either alone or in combination, the exact method for thwarting MITM attacks and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 20100067504 A1) discloses identifying MITM attacks based on authentication messages or handshakes.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in sections 2 and 3 of this office action must be overcome.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637